DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2019, 11/1/2018, 6/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a regulation portion which is configured to regulate relative rotation of the base body and the operation portion around the second central axis” in claim 7 (and claims dependent therefrom), “a rotating torque applying portion which is arranged on the base body” in claim 15 (and claims dependent therefrom), and “an urging body which is configured to: -3-Application No. 16/006,226urge the slider to a distal side along an axial direction of the second central axis, move the engaging portion to a proximal side against an urging force when engaging the engaging portion with the proximal side cover, and press the proximal end of the distal side probe against the distal end of the proximal side probe when the proximal side cover is engaged with the engaging portion” in claim 11 (and all claims dependent therefrom).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-12, 14-16, 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nield (US 2010/0298743 A1) in view of Sanai (EP 2100563 A1).
Regarding claim 5, Nield discloses: A distal side probe unit (see Fig. 10, seen to comprise the distal side probe in its entirety) comprising: a distal side holding portion (tool shroud 520 in its entirety, see Fig. 10) which is attachable to and detachable from a proximal side cover (handpiece 416, see Fig. 4 showing housing portion 320 may be detached from handpiece 216, seen to also be the case with handpiece 416 and tool shroud 520) inside which is disposed a proximal side probe (waveguide 428, see Figs. 11 and 12 showing waveguide 428 being insertable within tool shroud 520) through which ultrasonic vibration from an ultrasonic transducer (transducer 14, see Fig. , see Fig. 1, see Paragraph 2 explaining how ultrasonic vibration is transmitted from a transducer through a waveguide) is transmitted from a proximal end to a distal end along a first central axis (axis passing through the center of the device longitudinally from element 50 to element 100 in Fig. 1 as reference) defined by the proximal end (defined at element 50 in Fig. 1) and the distal end (defined by element 100 in Fig. 1); and a distal side probe (proximal end portion 512, see Fig. 12) which is held by the distal side holding portion (see Figs. 11-12 showing proximal end portion 512 held in attachment by tool shroud 520), the distal side probe including a proximal end (514) and a distal end (end portion defined at element 512 which terminates distally in element 500) including a treatment portion (surgical tool 500, see Figs. 11-12), the distal side probe defining a second central axis by the proximal end and the distal end (see Figs. 11-12), wherein when the distal side holding portion and the proximal side cover are attached to each other (see Figs. 11-12 showing an attachment with housing 416 and distal holding portion 520): (i) the proximal end of the distal side probe is brought into collision with the distal end of the proximal side probe (see Figs. 11-12 showing a collision/connection between distal side probe proximal end, 514 and the distal end of proximal side probe 428) in a state where the first central axis and the second central axis are aligned (see Figs. 11-12 showing proximal and distal side probes aligned on a common axis), (ii) the distal side probe is configured to transmit vibration from the proximal end of the proximal side probe to the treatment portion of the distal side probe (see Paragraph 46 mention that ultrasonic vibrations are transmitted from the transducer, 14, to the surgical tool 100 (corresponding to surgical tool 500), therefore, it is seen that the distal side probe transmits said vibrations from the proximal side probe to the surgical tool 300 to ensure function of the device) from the ultrasonic transducer in a state where the proximal end of the distal side probe is in collision with the distal end of the proximal side probe (see Figs. 11-12 showing connection of the proximal side probe 428 and distal side probe 512).
However, Nield fails to expressly discloses wherein the distal side probe is configured to turn or rotate relative to the proximal side probe around the first central axis and the second central axis, and is configured to direct the treatment portion of the distal side probe in a desired direction, in a state where the proximal end of the distal side probe is in collision with the distal end of the proximal side probe.
However, in the same field of endeavor, namely ultrasonic surgical probing devices, Sanai discloses an operation portion (rotation dial 60) which turns or rotates the distal side probe (sheath unit 22, see Fig. 6) around the first central axis and the second central axis (see Paragraph 33) by an operation to rotate the distal side probe (22) relative to the handpiece (21, see Fig. 6, seen to be useable as a separate probe device when disconnected from the sheath 22 as shown in Fig. 2) while the handpiece 21 is in collision connection with the sheath 22, as shown in Fig. 2 wherein the sheath 22 slides into handpiece 21, thus directing the connected to the treatment portion (62, see Fig. 2) to a desired orientation to, ensure the device has a surgical instrument having a conformation suitable for an immediate surgical treatment (see Paragraph 46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Nield to include the rotational dial of Sanai which turns or rotates the distal side probe relative to the proximal side probe around the first central axis and second central axis by an operation to, in this case, move the distal probe into a desired location/orientation to ensure the s surgical instrument having a conformation suitable for an immediate surgical treatment (see Paragraph 46).


Fig. 4

    PNG
    media_image1.png
    218
    498
    media_image1.png
    Greyscale

Fig. 4_Distal
Regarding claim 6, the combination of Nield and Sanai disclose the invention of claim 5, the combination further disclose wherein: the distal side holding portion includes: a cylindrical base body (see Examiner’s Diagram of Fig. 4_Distal above of Nield showing a cylindrical body of the housing portion 320, seen to correspond to tool shroud 520) through which the distal side probe is inserted (see Figs. 11-12); and an operation portion which is provided on the base body, supports the distal side probe, and performs operation of turning or rotating relative to the base body around the second central axis (rotation dial 60 of Sanai, operably placed within the base body as disclosed by Sanai Fig. 1 which rotates the distal side probe of Nield), and  -2-Application No. 16/006,226the operation portion is configured to turn or rotate the distal side probe relative to the base body (see Sanai Paragraph 33 mentioning the rotation dial is designed to rotate the distal side probe relative to the handpiece) and the proximal side cover around the second central axis in accordance with the operation of the operation portion in a state where the distal side holding portion and the proximal side cover are attached to each other, and the proximal end of the distal side probe is in collision with the distal end of the proximal side probe. It is noted that as the distal side probe 512 is attached to waveguide 428, motion applied to the distal side probe would have to pass through the waveguide and therefore impart some motion thereto.
Regarding claim 7, the combination of Nield and Sanai disclose all limitations of the invention of claim 6.
However, the combination of Nield and Sanai as stated does not expressly disclose wherein the distal side holding portion includes a regulation portion which is configured to regulate relative rotation of the base body and the operation portion around the second central axis.
However, in the same field of endeavor, namely ultrasonic surgical probe devices, Sanai discloses a regulation portion (cam pin 69, see Sanai Fig. 2 which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claims means plus function limitation, which is a set of protrusions (as shown in Fig. 12B) which are designed to regulate rotation around a first and second axis, see Spec. Pg. 69, Lines 12-28) which is configured to regulate relative rotation of the sheath 22 and the operation portion around the second central axis (see Sanai Paragraph 41 mentioning cam pin 69 regulates the rotational-direction of sheath 22 into distinct orientations of rotation)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the combination device of Nield and Sanai to further include the cam pin 69 of Sanai to, in this case, regulate the respective rotational-direction of the rotation dial and the distal probe (sheath 22) attached thereto, (see Sanai Paragraph 33 and Fig. 6)
Regarding claim 8, the combination of Nield and Sanai disclose the invention of claim 7, the combination further disclose wherein the regulation portion is configured to regulate and deregulate rotation of the operation portion relative to the base body around the second central axis (see Sanai Paragraph 41 mentioning how when not in motion, rotation dial, which controls the rotations of sheath 22, is seen to be held in place and the distal probe of the device does not rotate, but when rotation dial is actuated, cam pin 69 allows rotational movement of the sheath 22).
Regarding claim 9, the combination of Nield and Sanai disclose the invention of claim 5, the combination further disclose the distal side holding portion includes: a cylindrical base body a cylindrical base body (see Figs. 11 and 12 of Nield showing a cylindrical body of the housing portion 520) through which the distal side probe is inserted (see Figs. 11-12); and a connection portion (portion where housing  520 and handpiece 416 meet and overlap when connected, see Examiner’s Diagram of Fig. 11 below) which is provided on the base body (seen to be on the base body since tool shroud 520 overlaps handpiece 416), and is configured to attach to and detach from the proximal side cover (see Figs. 7 and 11 showing a detachable configuration between housing 520 and handpiece 416, and thereby including a connection portion as the two pieces are joined to operate the device, see Paragraph 58 mentioning how the two piece are removably coupled together), and the connection portion is configured to: maintain a state where the proximal end of the distal side probe is in collision with the distal end of the proximal side probe when the connection portion is attached to the proximal side cover (see Fig. 11 showing a collision connection between waveguide 428 and proximal end portion 512), and disengage the state where the proximal end of the distal side probe is in collision with the  and handpiece distal end of the proximal side probe upon the connection portion is detached from the proximal side cover (see Fig. 7 showing proximal end portion 512 and waveguide 428 are no longer in collision connection)  

    PNG
    media_image2.png
    204
    405
    media_image2.png
    Greyscale

Fig. 11
Regarding claim 10, the combination of Nield and Sanai disclose the invention of claim 9, the combination further disclose wherein: the connection portion includes: a slider (slots 570, see Fig. 10) which is configured to move within a predetermined range along an axial direction of the second central axis in cooperation with an outer circumferential surface of the base body (see Nield Paragraph 61 mention how the distal end of handpiece 416 is inserted (in a sliding fashion) into tool shroud 520 in a sliding motion); and an engaging portion which is provided on the slider (electrical contact between 574 of slots 570 and tabs 450), and is engaged attachable to and detachable from the proximal side cover (see Figs. 7 and 11 showing how the handpiece 416 and housing 520 are detachable, see also Nield Paragraph 61).
Regarding claim 14, the combination of Nield and Sanai disclose the invention of claim 9, the combination further discloses wherein the connection portion is configured to attach and detach the distal side holding portion to and from the proximal side cover by turning or rotating the distal side holding portion relative to the proximal side cover around the first central axis and the second central axis (see Nield Paragraph 61 mentioning how the tabs are secured within pockets 572 by rotation of the device, so too does the device need to be rotated to unsecure tabs 450)
Regarding claim 15, the combination of Nield and Sanai disclose the invention of claim 14, the combination further disclose a rotating torque applying portion (Nield exterior of tool shroud 520, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a set of protrusions on the exterior of the base body, see Spec. Page 63, Lines 18-24 which are seen to be a part of the exterior of the base body to aid in providing torque via rotation of the base body) which is arranged on the base body, and is configured to apply torque to turn or rotate the distal side holding portion relative to the proximal side cover around the first central axis and the second central axis (see Paragraphs 60-61 mentioning how a clinician rotates tool shroud 520 to secure the connection between the tool shroud 520 and the handpiece 416). As the mentioned feature is a portion, not a defined new element, the exterior of the tool shroud serves the purpose of being able to apply torque to rotate the shroud 520 when acted upon by a user.
Regarding claim 16, the combination of Nield and Sanai disclose the invention of claim 15, the combination further discloses wherein the rotating torque applying portion includes a movable portion (see Examiner’s Diagram of Fig. 10 below) which is configured to increase and decrease in outside diameter (see Nield Fig. 10 showing the tool shroud 520 has been configured to fluctuate in diameter, from a larger diameter as the proximal end, to a smaller diameter as the distal end)


    PNG
    media_image3.png
    257
    275
    media_image3.png
    Greyscale

Fig. 10
Regarding claim 18, the combination of Nield and Sanai disclose the invention of claim 9, the combination further disclose wherein the connection portion includes a chuck portion (latch member 550, see Figs. 11-12, seen to be a chuck as it holds cylindrical housing 520 to handpiece 416 and aids in securing the pieces together, seen to be included in the connection portion of the device) configured to attach and detach the distal side holding portion to and from the proximal side cover by moving in an axial direction of the first central axis and the second central axis (latch member is housed on tool shroud 520 and as the handpiece is slid within cavity 530, so too is the latch member extended axially along the central axis to lock the handpiece onto the housing 520 (see Nield Paragraphs 60-61)
Regarding claim 19, the combination of Nield and Sanai disclose all limitations of the invention of claim 5, the combination further discloses wherein the distal side probe has a length of an integer multiple of a half wavelength of ultrasonic vibration of the ultrasonic transducer. It is noted that the equation for the length of the distal probe is interpreted to be = λ/(2*n) to give a reasonable length for the probe given the states operating frequency between 10kHz-100kHz as disclose in Spec. Pgs. 26-27. As applicant discloses the integer is not a specified value, it is understood to include any known integer, the distal probe of Nield is seen to have a length of an integer of half a wavelength of the ultrasonic transducer vibration as the results can vary from cm-nm, seen to be within functional operation ranges for ultrasonic surgical instruments.
Regarding claim 20, the combination of Nield and Sanai disclose the invention of claim 5, the combination further discloses in a state where the proximal end of the distal side probe is in collision with the distal end of the proximal side probe (see Figs. 11-12), when vibration is transmitted to the distal end of the distal side probe from the ultrasonic transducer through the proximal side probe, the proximal end of the distal side probe is located at or in the vicinity of an antinode position of vibration. It is noted that as the proximal and distal side probes are in contact connection with one-another, the distal side probe would be within the vicinity of an antinode either at the surgical device (500) or in the proximal side node (waveguide 428).
Regarding claim 21, Nield discloses: A proximal side probe unit (see Fig. 7, seen to comprise the proximal side probe unit in its entirety) comprising: a proximal side cover (handpiece 416 which covers the internal components housed within) which is attachable to and detachable from a distal side holding portion (tool shroud 520 in its entirety, see Fig. 10, see Fig. 7 showing tool shroud 520 may be detached from handpiece 416) holding a distal side probe (proximal end portion 512, see Fig. 12, and see Figs. 11-12 showing housing 520 holds a distal side probe as shown above in Fig. 7) which is configured to transmit ultrasonic vibration from a proximal end to a distal end of a treatment portion along a second central axis defined by the proximal end and the distal end (see Paragraph 46 mention that ultrasonic vibrations are transmitted from the transducer, 14, to the surgical tool 100 (corresponding to surgical tool 500), therefore, it is seen that the distal side probe transmits said vibrations from the proximal side probe to the surgical tool 500 to ensure function of the device); and a proximal side probe which is disposed inside the proximal side cover (waveguide 428 is housed partially within handpiece 416, see Fig. 7) , the proximal side probe including a proximal end and a distal end (proximal end located within handpiece 416 and distal end at element 429 in Fig. 7), and the proximal side probe defining a first central axis by the proximal end and the distal end (an axis passing through the waveguide 428), wherein when the proximal side cover and the distal side holding portion are attached to each other (see Figs. 7 and 11 showing the handpiece 416 and tool shroud 520 are attachable): (i) the distal end of the proximal side probe is brought into collision with a proximal end of the distal side probe in a state where the first central axis and the second central axis are aligned (see Figs. 11-12 showing a collision connection between waveguide 428 and proximal end portion 512), (ii) the proximal side probe is configured to transmit vibration from the proximal end of the proximal side probe to the treatment portion of the distal side probe from the ultrasonic transducer in a state where the distal end of the proximal side probe is in collision with the proximal end of the distal side probe (see Paragraph 2 mentioning, and how ultrasonic vibration is transmitted from a transducer (14, located at a proximal end of the handpiece 416) through a waveguide 428, and see Paragraph 46 mention that ultrasonic vibrations are transmitted from the transducer, 14, to the surgical tool 100 (corresponding to surgical tool 500). 
However, Nield fails to expressly discloses wherein the distal side probe is configured to turn or rotate relative to the proximal side probe around the first central axis and the second central axis, and is configured to direct the treatment portion of the distal side probe in a desired direction, in a state where the proximal end of the distal side probe is in collision with the distal end of the proximal side probe.
However, in the same field of endeavor, namely ultrasonic surgical probing devices, Sanai discloses an operation portion (rotation dial 60) which turns or rotates the distal side probe (sheath unit 22, see Fig. 6) around the first central axis and the second central axis (see Paragraph 33) by an operation to rotate the distal side probe (22) relative to the handpiece (21, see Fig. 6, seen to be useable as a separate probe device when disconnected from the sheath 22 as shown in Fig. 2) while the handpiece 21 is in collision connection with the sheath 22, as shown in Fig. 2 wherein the sheath 22 slides into handpiece 21, thus directing the connected to the treatment portion (62, see Fig. 2) to a desired orientation to, ensure the device has a surgical instrument having a conformation suitable for an immediate surgical treatment (see Paragraph 46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Nield to include the rotational dial of Sanai which turns or rotates the distal side probe relative to the proximal side probe around the first central axis and second central axis by an operation to, in this case, move the distal probe into a desired location/orientation to ensure the s surgical instrument having a conformation suitable for an immediate surgical treatment (see Paragraph 46).
Regarding claim 22, the combination of Nield and Sanai disclose the invention of claim 21, the combination further discloses wherein: the proximal side cover includes: a cylindrical exterior case (handpiece 416 is seen to have a cylindrical shape) by which the proximal side probe is received (waveguide 428 is partially house within handpiece 416 as shown in Figs. 7 and 11-12); and -5-Application No. 16/006,226an operation portion (rotation dial 60, see Sanai Fig. 1) which is provided on the exterior case (see Sanai Fig. 1 showing the placement of rotation dial 60 on the exterior casing), and performs operation of turning or rotating relative to the exterior case around the first central axis (see Sanai Paragraph 33 mentioning how the rotation dial is rotated around the central axis), and the operation portion is configured to turn or rotate the distal side holding portion and the distal side probe relative to the proximal side probe around the first central axis and the second central axis in accordance with the operation of the operation portion in a state where the proximal side cover and the distal side holding portion are attached to each other (rotation dial 60, which turns or rotates the distal side probe (sheath 22, seen to be at the distal end of the device of Sanai) around the first central axis and the second central axis by an operation to rotate the distal side probe (sheath 22) (see Paragraph 33). Once applied to the device of Nield, rotation dial 60 would rotate the distal probe of the device of Nield (proximal end portion 512 as described by Sanai rotating the sheath 22) and the distal end of the proximal side probe is in collision with the proximal end of the distal side probe (see Nield Figs. 7 and 11-12 showing a working connection between waveguide 428 and proximal end portion 512)
Regarding claim 23, the combination of Nield and Sanai disclose the invention of claim 21, the combination further disclose wherein: the proximal side cover includes: a cylindrical exterior case by which the proximal side probe is received (handpiece 416, in the form of a cylinder received waveguide 428 at its distal end as shown in Fig. 7), and a connection portion (portion where housing  520 and handpiece 416 meet and overlap when connected, see Examiner’s Diagram of Fig. 11 above) which is provided on the exterior case (connection portion is seen to be the portion of the tool shroud 520 that overlaps with the handpiece 416), is connectable to the distal side holding portion (see Figs. 7 and 11-12 showing the tool shroud 520 and handpiece 416 are connectable), and is attachable to and detachable from the distal side holding portion (see Figs. 7 and 11-12 showing the attachment is detachable, see Paragraphs 60-61 mentioning how a connection is made between the housing 520 and the handpiece 416); and the connection portion is configured to: maintain a state where the distal end of the proximal side probe is in collision with the proximal end of the distal side probe when attached to the distal side holding portion, and disengage the state where the distal end of the proximal side probe is in collision with the proximal end of the distal side probe upon being detached from the distal side holding portion (see Figs. 7 and 11-12 showing when detached, the collision connection between proximal end portion 512 and waveguide 428 is broken, and when the handpiece 416 and tool shroud 520 are connected, proximal end portion 512 and waveguide 428 are joined)
Regarding claim 24, the combination of Nield and Sanai disclose the invention of claim 23, the combination further discloses wherein the connection portion includes an engaged portion (electrical contact between 574 of slots 570 and tabs 450) which is engaged attachable to and detachable from the distal side holding portion (electrical connection is engaged when the handpiece is connected to the tool shroud 520, see Paragraphs 60-61 mentioning the connection is formed when the pieces are brought into contact)
Regarding claim 25, the combination of Nield and Sanai disclose the invention of claim 23, the combination further discloses wherein the connection portion includes a chuck housing portion (cavity 530 which houses latch 550) configured to respectively attach and detach the proximal side cover to and from the distal side holding portion by moving in an axial direction of the first central axis and the second central axis (cavity 330 houses latch 350 that secures connection between handpiece 416 and tool shroud 520 as mentioned in Paragraphs 60-61)
Regarding claim 26, the combination of Nield and Sanai disclose the invention of claim 21, the combination further discloses wherein the ultrasonic transducer or a distal end of a vibration transmitting portion to which the ultrasonic transducer is fixed on a proximal side is fixed to the proximal end of the proximal side probe (see Figs. 7 and 11-12 showing waveguide 428 attached to handpiece 416 which houses the transducer and is seen to aid in transmitting ultrasonic vibrations therefrom to surgical tool 500, see Paragraphs 9-10 mention how the signal is transmitted through the handpiece to the surgical tool, seen to be true across all embodiments of the device)
Regarding claim 27, the combination of Nield and Sanai disclose the invention of claim 21, the combination further discloses wherein, in a state where the distal end of the proximal side probe is in contact with the proximal end of the distal side probe (see Figs. 11-12), when vibration is transmitted from the ultrasonic transducer to the distal end of the distal side probe through the proximal side probe, the distal end of the proximal side probe is located at or in the vicinity of an antinode position of vibration. It is noted that as the proximal and distal side probes are in contact connection with one-another, the distal side probe would be within the vicinity of an antinode either at the surgical device (500) or in the proximal side node (waveguide 428).
Regarding claim 28, the combination of Nield and Sanai disclose all limitations of the invention of 21, the combination further discloses wherein the distal side probe has a length of an integer multiple of a half wavelength of ultrasonic vibration of the ultrasonic transducer. It is noted that the equation for the length of the distal probe is interpreted to be = λ/(2*n) to give a reasonable length for the probe given the states operating frequency between 10kHz-100kHz as disclose in Spec. Pgs. 26-27. As applicant discloses the integer is not a specified value, it is understood to include any known integer, the distal probe of Nield is seen to have a length of an integer of half a wavelength of the ultrasonic transducer vibration as the results can vary from cm-nm, seen to be within functional operation ranges for ultrasonic surgical instruments.
Claim 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nield (US 2010/0298743 A1) in view of Sanai (EP 2100563 A1) in further view of Murakami (US 2004/0097911 A1).
Regarding claim 11, the combination of Nield and Sanai disclose the invention of claim 10. However, the combination does not expressly disclose an urging body which is configured to: -3-Application No. 16/006,226urge the slider to a distal side along an axial direction of the second central axis, move the engaging portion to a proximal side against an urging force when engaging the engaging portion with the proximal side cover, and press the proximal end of the distal side probe against the distal end of the proximal side probe when the proximal side cover is engaged with the engaging portion.
However, in the same field of endeavor Murakami discloses an urging body (spring 53, see Fig. 2, which is an equivalent structure under 112f disclosed in the specification as corresponding to the claimed means plus function limitation, which is a compression coil, see Spec. Page 25, Lines 8-10) compress when subject to equipment load as the devices is mounted or used to prevent further transmission of the handle operating force so that the force being applied can never be excessing to maintain function of the device (see Paragraph 137)
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handpiece of Nield to include the spring of Murakami to, in this case prevent excessive force of the handpiece 416 when being inserted into the housing 520 to maintain function of the device (see Murakami Paragraph 137). Having included the spring of Murakami, the spring can be used to, during insertion of the handpiece 416 into housing 520, allow the slider 570 to slide in an axial direction along the central axis (see Murakami Paragraph 165 mentioning how the spring is compressed when loaded and would allow the two pieces to slide into one-another smoothly), move the engaging portion to a proximal side against an urging force when engaging the engaging portion with the proximal side cover, and press the proximal end of the distal side probe against the distal end of the proximal side probe when the proximal side cover is engaged with the engaging portion (see Murakami Figs. 2 & 25, Paragraph 137 and Nield Figs. 1-4, Paragraphs 58, 63-64). It is noted that when the handpiece is inserted into housing 520, the spring within said housing may compress to apply an urging force when engaging the engaging portion with the proximal side cover an urging body (spring 53, see Murakami Fig. 2) which is configured to: -3-Application No. 16/006,226urge the slider to a distal side along an axial direction of the second central axis (see Murakami Paragraph 165 mentioning how the spring is compressed when loaded (when handpiece 416 comes into contact with housing 520) and would allow the two pieces to slide into one-another smoothly), move the engaging portion to a proximal side against an urging force when engaging the engaging portion with the proximal side cover, and press the proximal end of the distal side probe against the distal end of the proximal side probe when the proximal side cover is engaged with the engaging portion.
Regarding claim 12, the combination of Nield, Sanai and Murakami disclosed the invention of claim 11, the combination further discloses wherein: the base body includes a flange (see Examiner’s Diagram of Fig. 5 below, seen to include an overhanging portion of tool shroud 520 with respect to handpiece 416, constituting a flange when the shroud is joined with the handpiece, and aids in securing the shroud to the handpiece via latch members 550, see Examiner’s Diagram of Fig. 12 below) provided on a proximal side with respect to the slider; and the urging body is supported between the flange and the slider (as the spring of Murakami is placed in the distal part of the handpiece, so to should it be located in Nield, see Examiner’s Diagram of Fig. 12 below for approximate location)

    PNG
    media_image4.png
    305
    410
    media_image4.png
    Greyscale

Fig. 12
Regarding claim 17, the combination of Nield and Sanai disclose all limitations of the invention of claim 15.
However, the combination as stated fails to directly disclose a jig that is fitted to the rotating torque applying portion, and is configured to turn or rotate the distal side holding portion relative to the proximal side cover around the first central axis and the second central axis.
However, in the same field of endeavor, namely ultrasonic surgical probe devices, Murakami discloses a tip changing tool 81 comprising a jig body 82 (see Fig. 19A and 19B) to remove the tip of the jaw body (see Paragraphs 183-185) and is seen to be fitted to the distal part of the device so as not to allow the jaw body to slide out of the jig during removal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Nield to have included the jig body of Murakami to, in this case, remove the housing of Nield (see Paragraphs 183-185). Once combined with the device of Nield, the jig is seen to form a snug fit around the housing 320 of Nield so as to not allow the device to slide out during removal of the housing. With such a fitted connection, and with the rotation dial on the housing of Nield, a user is seen to be able to rotate the jig and therefore the housing and all things attached thereto (including the rotation dial) around the central axis.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nield (US 2010/0298743 A1) in view of Sanai (EP 2100563 A1) in further view of Lee (US 2009/0069842 A1)
Regarding claim 13, the combination of Nield and Sanai disclose all limitations of the invention of claim 10, the combination further disclose wherein: the engaging portion includes: a supported portion (distal end 418 of handpiece 416, containing tabs 450 see Fig. 7) which is supported in a state where the supported portion is prevented from coming off the slider (see Paragraph 61 mentioning how tabs 450 of the distal end 418 of handpiece 416 are rotated within pockets 572 to secure the handpiece 416 to tool shroud 520) 
However, the combination of Nield and Sanai fails to disclose a rotor which can rotate axially relative to the supported portion.
However, in the same field of endeavor, namely surgical probing devices, Lee discloses a rotor (rotation knob 24, see Fig. 1) within the limits of the engaging portion of the device as shown in Figs. 1-2 than can rotate axially about an axis transverse to the longitudinal axis passing through the device from the handle to the end effector to bend and roll the instrument tool about its longitudinal axis to any orientation (see Paragraph 65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal end 418 of handpiece of Nield to include the rotation knob as disclose by Lee, in the location shown in Examiner’s Diagram of Fig. 7 below to, in this case, rotate the instrument tool (distal end 418 of handpiece 416 containing tabs 450) to a desired orientation (see Paragraph 65). This is seen to allow a user to more easily align the tabs 450 with slots 570 to put the device in a working orientation more quickly, and at additional orientations if the tool shroud 520 is not readily accessible. 

    PNG
    media_image5.png
    302
    295
    media_image5.png
    Greyscale

Fig. 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2011/0288451 A1 to
Sanai, and US 2014/0135805 A1 to Windgassen all disclose ultrasonic surgical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771